463 F.2d 424
Robert G. McCRAY, Plaintiff-Appellant,v.A. F. LEE, Commissioner of State Board of Corrections, etal., Defendants-Appellees.
No. 72-2460.
United States Court of Appeals,
Fifth Circuit.
July 28, 1972.

Appeal from the United States District Court for the Southern District of Alabama; Daniel Holcombe Thomas, Judge.
Robert G. McCray, pro se.
Arthur K. Bolton, Atty. Gen., Atlanta, Ga., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
We vacate the District Court's order summarily dismissing the complaint and remand for further proceedings consistent with our opinion in Williams v. Wainwright, 5 Cir., 1972, 461 F.2d 1080 and companion cases.1


2
Vacated and remanded.



1
 It is appropriate to dispose of this case summarily.  See Groendyke Transportation, Inc. v. Davis, 5 Cir., 1969, 406 F.2d 1158